—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered June 17, 1992, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Questions as to a defendant’s competency to stand trial are not waived even with a bargained-for waiver of the right to appeal. Here, however, defendant’s competency was never at issue and no motion was ever made for an examination regarding his fitness to proceed. The record also amply demonstrates that the waiver was part of a negotiated plea and that defendant fully understood the consequences of the waiver. Even if the merits of defendant’s arguments were considered, the record reveals that they are without merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.